                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                         4:20CR3041
                         Plaintiff,

         vs.                                                FINAL ORDER OF FORFEITURE


     JUAN CARLOS TORRES-TORRES a/k/a
     JUAN JOSE TORRES a/k/a PRIMO,

                         Defendant.


        This matter is before the Court upon the United States of America=s Motion for Final Order

of Forfeiture (Filing No. 50). The Court reviews the record in this case and, being duly advised

in the premises, finds as follows:

1.      On January 14, 2021, the Court entered a Preliminary Order of Forfeiture (Filing No. 42),

forfeiting defendant’s interest in the in $4,052 U.S. currency.

2.      On March 31, 2021, the United States filed a Declaration of Publication regarding the

posting of Notice of criminal forfeiture on an official internet government forfeiture site,

www.forfeiture.gov. (Filing No. 49).

3.      The United States advises the Court that no party has filed a petition. From a review of

the Court file, the Court finds that no person or entity has filed a petition.

4.      The Motion for Final Order of Forfeiture should be granted.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

        A. The Motion for Final Order of Forfeiture is hereby granted.

        B. All right, title, and interest in and to the Property held by any person or entity is hereby

        forever barred and foreclosed.
      C. The Property is hereby forfeited to the United States of America.

      D. The United States is directed to forfeit the Property in accordance with law.

ORDERED this 13th day of May, 2021.

                                                  BY THE COURT:


                                                   s/ Richard G. Kopf
                                                  ____________________________________
                                                  RICHARD G. KOPF
                                                  Senior United States District Court Judge




                                              2
